          Case 1:19-cv-11625-JGK Document 10 Filed 02/20/20 Page 1 of 2
                                                                                    Seyfarth Shaw LLP
~) Seyfarth                                                                           620 Eighth Avenue
                                                                              New York , New York 10018
                                                                                       T (212) 218-5500
                                                                                       F (212) 218-5526

                                                                                    jegan@seyfarth.com
                                APPLICATION GRANTED
                                                                                       T (212) 218-5291
                                    SO ORDERED

                             ~ tL&!P                    /                             www.seyfarth .com



February 20, 2020                 John   G. Koeltl, U.S.O.J.          DOCUrl/,9H
                                                                      f~c~CTRONlCALL Y FILED
VIA ECF

Hon . John G. Koeltl
                        d"4o(J-o .                                    DCC# _ _ _
                                                                      0,\TE FILEJ: __
                                                                                      ~"T"-


                                                                                      o/._ii..l:..-;20
U.S . District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl St.
Courtroom 14A
New York , NY 10007-1312

Re:     Joseph Guglielmo v. Benchmade Knife Co., Inc. - Civil Action No. 1 :19-cv-11625-
        JGK

Dear Judge Koeltl :

       This firm represents Defendant Benchmade Knife Co. , Inc. ("Defendant") in the above-
referenced matter. We write , with the consent of Plaintiff Joseph Guglielmo ("Plaintiff"), to
respectfully request a twenty-nine (29) day extension of time for Defendant to respond to the
Complaint, up to and including March 20, 2020. This letter Is the second1'equest for an
extension of this deadline .

       By way of background , Plaintiff commenced this action , alleging violations of Title Ill of
the Americans with Disabilities Act, on or about December 20, 2019. (ECF No. 1.) On January
17, 2020, the Court granted Defendant's first request for an extension of the responsive
pleading deadline. (ECF Nos. 8 & 9.) Accordingly , Defendant's response is presently due on
February 20, 2020. (ECF No. 9.)

          Following the Court's granting of Defendant's first request for an extension of the
responsive pleading deadline, the parties have exchanged settlement demands and counter-
offers , and are continuing to have settlement discussions. The undersigned has communicated
with counsel for Plaintiff, and Plaintiff has consented to a second extension of the responsive
pleading deadline by twenty-nine (29) days, up to and including Friday, March 20, 2020. The
purpose of this request is to permit additional time for the parties to continue exploring the
potential for a non-litigated resolution of this matter. We apologize for the delay in filing this
application as Plaintiff's counsel was recently out of the office and Defendant was endeavoring
to secure consent.

        We respectfully submit this request in good faith and not to cause undue delay. The
granting of this request will not impact any other scheduled deadlines. We thank the Court for
its time and attention to this matter.




61888907v.1
               Case 1:19-cv-11625-JGK Document 10 Filed 02/20/20 Page 2 of 2


~i Seyfarth                                                         Hon . John G. Koeltl
                                                                     February 20 , 2020
                                                                                Page 2


Respectfully submitted ,

SEYFARTH SHAW LLP


Isl John W. Egan
John W. Egan

 cc:     All counsel of record (via ECF)




61888907v .1
